Citation Nr: 1042870	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include on the basis of both direct incurrence and secondary to a 
service connected low back disability. 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from April 1980 to March 1983.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
It has a long and complicated procedural history that involves 
many issues in addition to the one currently before the Board.  
This history is outlined in a previous August 2009 Board decision 
that denied the appeal of the issue currently before the Board, 
and will be repeated here only as is relevant.  

The current matter was among issues before the Board in June 
2004.  This decision determined that new and material evidence 
had been submitted to reopen a previous denial of service 
connection for a left knee disability, and remanded the claim for 
further development and de novo review.   

The claim for service connection for a left knee disability, to 
include on the basis of both direct incurrence and secondary to a 
service connected low back disability was among the issues 
returned to the Board in August 2009.  It was denied by the Board 
in an August 2009 decision.  A claim for an evaluation in excess 
of 40 percent for a low back disability was also denied, and a 
claim for an earlier effective date for the 40 percent rating for 
the back disability was dismissed by the August 2009 Board 
decision.  The issues of entitlement to service connection for 
gout, a left leg/ankle/foot disability, an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease, an 
effective date prior to March 23, 2001 for gastroesophageal 
reflux disease, and a total rating based on individual 
unemployability due to service connected disabilities (TDIU) were 
remanded at that time.  

In August 2009, the Veteran submitted a motion to reconsider the 
issues denied in the August 2009 decision.  This motion was 
denied by the Board in August 2009.  

The Veteran appealed the issues denied by the August 2009 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2010 Order, the Court vacated and 
remanded the issue of service connection for a left knee 
disability to include on the basis of both direct incurrence and 
secondary to a service connected low back disability back to the 
Board for action consistent with instructions in a Joint Motion 
for Partial Remand.  The issues of entitlement to an evaluation 
in excess of 40 percent for a low back disability and entitlement 
to an earlier effective date for the 40 percent rating for the 
low back disability were dismissed.  

The appeal of the denial of service connection for a left knee 
disability, to include on the basis of both direct incurrence and 
secondary to a service connected low back disability, has now 
been returned to the Board for action consistent with the May 
2010 Court order and the Joint Motion.  At this juncture, the 
Board notes that there is no indication that the development 
requested for the remaining five issues remanded in August 2009 
has been completed.  There is no indication that they have been 
reconsidered or returned by the AMC/RO and are not before the 
Board at this time.  

The issue of entitlement to service connection for renal 
failure as secondary to medication prescribed for service 
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

In the August 2009 decision that denied entitlement to service 
connection for a left knee disability to include both as direct 
incurrence and secondary to the Veteran's service connected low 
back disability, the Board relied upon the report of an August 
2007 VA medical examination and opinion.  In part, this examiner 
opined that "the veteran does not have a chronic disability of 
the left knee that occurred while in service or related to 
service".  The Board found that this opinion addressed both 
direct incurrence and secondary incurrence with aggravation.  The 
Joint Motion disagreed that aggravation was encompassed by this 
opinion, and argued that the examination should have been 
returned for clarification or have provided an explanation as to 
why such clarification is not needed.  As there is no other 
opinion of record that addresses aggravation, the Board finds 
that it has no other option but to return the examination report 
for clarification or to schedule the Veteran for an additional 
examination in order to obtain an opinion that addresses 
aggravation.  

In addition, the Veteran's private attorney submitted additional 
medical evidence in October 2010.  He has not waived RO review, 
and has instead requested that the appeal be returned for initial 
adjudication by the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  If the examiner who conducted the 
August 2007 VA examination and authored 
the accompanying opinion is available, 
return the examination report to him for 
clarification.  The examiner should review 
the previous examination report and 
opinion.  Following this review, the 
examiner should state whether it is as 
likely as not (50 percent probability or 
greater) that the Veteran's service 
connected back disability aggravated 
(permanently made worse) any left knee 
disability to a chronic degree by causing 
a permanent increase in severity beyond 
what would be expected by a natural 
progression since his discharge from 
active service.  If permanent aggravation 
is identified, the amount of aggravation 
over and above that which would be 
expected by natural progress should be set 
out.  The reasons and bases for this 
opinion should be included.  

2.  If the examiner who conducted the 
August 2007 VA examination is no longer 
available, scheduled the Veteran for a new 
VA orthopedic examination.  The claims 
folder must be made available to the 
examiner for use in the study of this 
case.  All indicated tests and studies 
should be conducted.  After a review of 
the relevant medical evidence in the 
claims folder and the completion of the 
examination, the examiner should attempt 
to express the following opinions:

1) Is it as likely as not that the Veteran 
has developed a chronic left knee 
disability as a result of an injury or 
illness during active service?

2) If the answer to the first question is 
negative, is it as likely as not that the 
Veteran has developed a chronic left knee 
disability as a result of his service 
connected low back disability?  

3) If the answer to the first two 
questions are both negative, is it as 
likely as not that the Veteran's service 
connected low back disability has 
aggravated any left knee disability by 
causing a permanent increase in severity 
beyond what would be expected by a natural 
progression?

The reasons and bases for all opinions 
should be provided in some detail.  If the 
examiner is unable to provide the 
requested opinions without resort to 
speculation, the reasons and bases for 
this conclusion should be noted, and the 
evidence necessary to provide the 
requested opinions should be identified. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



